Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 26, 2019

                                    No. 04-19-00534-CV

                                 EP ENERGY COMPANY,
                                       Appellant

                                              v.

  STOREY MINERALS, LTD, Maltsberger/Storey Ranch, LLC, and Rene Barrientos, Ltd.,
                                Appellees

                 From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 18-05-00083-CVL
                       The Honorable Russell Wilson, Judge Presiding


                                       ORDER
        Leticia M. Escamilla’s notification of late reporter’s record is hereby GRANTED. Time
is extended to September 18, 2019.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2019.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court